Citation Nr: 0942394	
Decision Date: 11/06/09    Archive Date: 11/12/09

DOCKET NO.  06-34 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for hearing loss, left 
ear.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an initial, compensable evaluation for 
hearing loss, right ear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1970 to 
December 1973, and from July 1976 to March 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.

The issues of entitlement to service connection for hearing 
loss, left ear, as well as tinnitus, are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

The Veteran has, at worst, Level I acuity in the right ear.


CONCLUSION OF LAW

The criteria for a compensable rating for hearing loss, right 
ear, have not been met.  38 U.S.C.A. §§ 1155, 5013A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.383, 4.85, 4.86, 
Diagnostic Code 6100 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, all of the evidence 
submitted by the Veteran or on his behalf.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claims.  The Veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Veterans Claims Assistance Act of 2000 (VCAA)

There has been a significant change in the law with the 
enactment of VCAA. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and, (3) that the claimant is expected to provide.  

In this case, VA has met all statutory and regulatory notice 
and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2009).  Prior to the initial 
adjudication of the Veteran's claim, the RO informed the 
Veteran of the information necessary to substantiate his 
claim in April 2005.  At that time, he was informed of the 
evidence VA would seek on his behalf and the evidence he was 
expected to provide.  See 38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b)(1) (2009); Quartuccio, at 187.  

A March 2006 letter addressed the assignment of disability 
ratings and effective dates.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 490 (2006).  

As to the issue of higher initial disability ratings, an 
increased rating is a "downstream" issue.  Once a decision 
awarding service connection, a disability rating, and an 
effective date has been made, section 5103(a) notice has 
served its purpose, and its application is no longer required 
because the claim has already been substantiated.  See Sutton 
v. Nicholson, 20 Vet. App. 419 (2006) (citing Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006)).  Therefore, adequate 
notice was provided to the Veteran prior to the transfer and 
certification of the Veteran's case to the Board and complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) (2009).

There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available 
and not part of the claims file.  See  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159 (2009).  

Regarding the Veteran's claim for a higher rating for his 
hearing loss, right ear, the duty to assist includes, when 
appropriate, the duty to conduct a thorough and 
contemporaneous examination of the Veteran.  See Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
Veteran's disability, a VA examination must be conducted.  
See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. 
§ 3.327(a) (2009).  In this case, the Veteran was afforded a 
VA examination in April 2006.  To that end, when VA 
undertakes to provide a VA examination, it must ensure that 
the examination is adequate.  See Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  
During the course of the appeal, Compensation and Pension 
(C&P) hearing examination worksheets were revised to include 
a discussion of the effect of the Veteran's hearing loss 
disability on occupational functioning and daily activities.  
See Revised Disability Examination Worksheets, Fast Letter 
07-10 (Dep't of Veterans Affairs Veterans, Apr. 24, 2007); 
see also 38 C.F.R. § 4.10 (2009).  In Martinak v. Nicholson, 
21 Vet. App. 447 (2007) the Court held that in addition to 
dictating objective test results, a VA audiologist must fully 
describe the functional effects caused by a hearing 
disability in his or her final report. Martinak, 21 Vet. App. 
at 455.  

In this case, the April 2006 VA examination report does not 
note any particular complaints the Veteran had as to the 
effect of his hearing loss on his daily activities and 
occupation.  However, in Martinak, the Court noted that even 
if an audiologist's description of the functional effects of 
the Veteran's hearing disability was somehow defective, the 
Veteran bears the burden of demonstrating any prejudice 
caused by a deficiency in the examination.  Although the 
Veteran's representative has argued that the examination is 
more than three years old, there also no objective evidence 
indicating that there has been a material change in the 
severity of the Veteran's hearing loss since he was last 
examined.  See 38 C.F.R. § 3.327(a) (2009).  The duty to 
assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  VAOPGCPREC 11-95.   For these 
reasons, an additional VA examination is not necessary in 
this case in order to adjudicate his claim for an increased 
evaluation of hearing loss, right ear.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Increased Rating

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by the schedule for 
rating disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2009).  In order to evaluate the level of 
disability and any changes in condition, it is necessary to 
consider the complete medical history of the Veteran's 
condition.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(2002).  However, where an increase in the level of a 
service-connected disability is at issue, the primary concern 
is the present level of disability.  See Francisco v. Brown, 
7 Vet. App. 55 (1994).  In cases in which a reasonable doubt 
arises as to the appropriate degree of disability to be 
assigned, such doubt shall be resolved in favor of the 
Veteran.  See 38 C.F.R. § 4.3 (2009). 

When an appeal arises from the initially assigned rating, 
consideration must be given as to whether staged ratings 
should be assigned to reflect entitlement to a higher rating 
at any point during the pendency of the claim.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).  Moreover, staged ratings 
are appropriate in any increased-rating claim in which 
distinct time periods with different ratable symptoms can be 
identified.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  
The Board has considered whether staged ratings are for 
consideration; however, the evidence of record does not 
establish distinct time periods where the Veteran's service-
connected disability results in symptoms that would warrant 
different ratings.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7 (2009).  

With respect to the Veteran's service-connected sensorineural 
hearing loss, right ear, the Rating Schedule provides a table 
for rating purposes to determine a Roman numeral designation 
(I through XI) for hearing impairment, established by a 
State-licensed audiologist including a controlled speech 
discrimination test (Maryland CNC), and based upon a 
combination of the percent of speech discrimination and the 
puretone threshold average which is the sum of the puretone 
thresholds at 1000, 2000, 3000, and 4000 Hertz (divided by 
four).  See 38 C.F.R. Part 4; see also 38 C.F.R. § 4.85, 
Table VI (2009).  Table VII is used to determine the 
percentage evaluation by combining the Roman numeral 
designations for hearing impairment of each ear.  See 38 
C.F.R. § 4.85, Table VII (2009).  The horizontal row 
represents the ear having the poorer hearing, and the 
vertical column represents the ear having the better hearing.  
See Id.  

Notwithstanding the above, regulations codified at 38 C.F.R. 
§ 4.86 provide for two provisions for evaluating veterans 
with certain patterns of hearing impairment that cannot 
always be accurately assessed under section 4.85, due to the 
fact that the speech discrimination test may not reflect the 
severity of impairment of communicative functioning which 
these veterans' experience.  Under 38 C.F.R. § 4.86(a), when 
the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, VA will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIA, 
whichever results in the higher numeral.  Also, when the 
puretone threshold is 30 decibels or less at 1000 Hertz and 
70 decibels or more at 2000 Hertz, VA will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIA, whichever results in the higher 
numeral.  See 38 C.F.R. § 4.86(b) (2009).  However, based on 
the audiometric findings described below, neither of these 
provisions apply to the Veteran's situation. 

As noted above, the Veteran is service-connected for hearing 
loss in only one ear.  In such cases, the disability is 
evaluated as a paired organ.  Specifically, where there is 
deafness compensable to a degree of 10 percent or more in one 
ear as a result of service-connected disability and deafness 
in the other ear as the result of nonservice-connected 
disability that is not the result of the Veteran's own 
willful misconduct, the rate of compensation shall be paid as 
if the combination of the disabilities was the result of 
service-connected disability.  See 38 U.S.C.A. § 1160(a)(3) 
(West Supp. 2008); see also VAOPGCPREC 32-97.

The implementing regulation regarding hearing loss in one ear 
provides that a Veteran must have a service-connected hearing 
impairment of 10 percent or more, and a hearing impairment in 
the nonservice-connected ear that meets the criteria at 38 
C.F.R. § 3.385 before both ears may be considered in deriving 
the level of disability.  See 38 C.F.R. § 3.383(a)(3) (2009).

In determining if the service-connected ear has a hearing 
impairment of 10 percent or more the nonservice-connected ear 
must initially be given a value of Roman Numeral I.  See 38 
C.F.R. § 4.85(f).  The service-connected ear must then either 
have a numeric value of either X or XI, as determined by 
either Table VI, or Table VIA, in order to considered as 
compensable.  See 38 C.F.R. § 4.85, Diagnostic Code 6100, 
Table VII (combination of Level I and either Level X or Level 
XI results in a 10 percent rating).  As the following 
discussion will show, the evidence of record does not 
demonstrate that the Veteran had a compensable disability 
rating for his service-connected right ear at any time during 
the pendency of his claim.

The Veteran was afforded a VA examination for compensation 
purposes in April 2006.  Following an audiological 
evaluation, puretone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
35
65
65







The puretone threshold average was 43 in the Veteran's right 
ear.  Speech audiometry revealed speech recognition ability 
of 92 percent.  Under the applicable schedular criteria and 
with application of 38 C.F.R. § 4.86(a), the findings above 
represent Level I hearing under Table VIA.  The Veteran's 
nonservice-connected right ear will receive a Level I 
designation.  See 38 C.F.R. § 3.383(a)(3) (2009).  When 
combined on Table VII, the Level I designation of the left 
ear and the Level I designation of the right ear result in a 
noncompensable disability rating.  Therefore, these findings 
warrant a non-compensable rating for hearing loss, right ear.  
See 38 C.F.R. § 4.85, Diagnostic Code 6100 (2009).  Because 
hearing loss in the Veteran's right ear is not compensable to 
a degree of ten percent or more, compensation is not payable 
for hearing loss in both ears.  See 38 C.F.R. § 3.383(a)(3) 
(2009).

It is important to note that the results of the above 
audiometric testing do not signify the absence of a 
disability associated with the Veteran's hearing loss.  
However, the degree to which this disability affects the 
average impairment of earnings, according to the Rating 
Schedule, results in a non-compensable disability rating.  
See Id.; 38 U.S.C.A. § 1155 (2008).  Disability ratings for 
hearing impairment are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  See Lendenmann 
v. Principi, 3 Vet. App. 345, 349 (1992).  As such, a 
compensable evaluation for the Veteran's service-connected 
hearing loss, right ear, is not warranted.

Further, a review of the record reveals that the RO declined 
to refer the evaluation of the Veteran's disability to the VA 
Undersecretary for Benefits or the Director, VA Compensation 
and Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2009).  That regulation 
provides that to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Undersecretary 
for Benefits or the Director, VA Compensation and Pension 
Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  

There is a three-step analysis for determining whether an 
extraschedular evaluation is appropriate. See Thun v. Peake, 
22 Vet. App. 111 (2008).  First, there must be a comparison 
between the level of severity and symptomatology of the 
Veteran's service-connected disability and the established 
criteria found in the rating schedule to determine whether 
the Veteran's disability picture is adequately contemplated 
by the rating schedule.  See Id.  If the rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology, then the Veteran's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.

It is not necessary, in this case, to go any further than the 
first step of the Thun analysis.  The rating criteria are not 
inadequate.  Higher ratings are available for hearing loss, 
right ear, but the Veteran simply does not meet those 
criteria.  

Further, none of the evidence reflects that the Veteran's 
hearing loss affects his daily life in an unusual or 
exceptional way.  Cf Martinak v. Nicholson, 21 Vet. App. 447 
(2007).  The Board finds that the rating criteria reasonably 
describe the Veteran's disability level and symptomatology.  
Therefore, the Veteran's disability picture is contemplated 
by the rating schedule and no extraschedular referral is 
required.  See 38 C.F.R. § 3.321(b)(1) (2009); Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218 (1995).  Therefore, the Board finds no basis for further 
action on this question.  

In light of the foregoing, the Board finds that a higher 
rating is not warranted on any basis for this disability.  In 
determining whether higher ratings are warranted for service-
connected disability, VA must determine whether the evidence 
supports the Veteran's claim or is in relative equipoise, 
with the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied. 38 U.S.C.A. § 5107(a); Gilbert.  In 
this case, the preponderance of the evidence is against a 
compensable rating for hearing loss, right ear.  Accordingly, 
the Veteran's claim must be denied.


ORDER

Entitlement to a compensable disability rating for hearing 
loss, right ear, is denied.


REMAND

Although the Board regrets any delay in adjudicating the 
Veteran's claims, pursuant to the duty to assist, the issues 
of entitlement to service connection for tinnitus and left 
ear hearing loss must be remanded for further development.

The Veteran was afforded a VA examination in April 2006 to 
assess whether he had current diagnoses of left ear hearing 
loss and tinnitus and, if so, whether either disorder was the 
result of his period of active duty.  The examiner noted that 
the record documented normal auditory thresholds at entrance 
and mild high frequency hearing loss at separation.  The 
examiner stated further that the right ear met "service 
criteria", but that the left ear did not.  At that time, the 
examiner diagnosed the Veteran with bilateral hearing loss 
and tinnitus.  The examiner stated that the Veteran's right 
ear hearing loss was at least as likely as not related to his 
period of active service, but that it was not as likely as 
not that the left ear hearing loss resulted from acoustic 
trauma during service.  He indicated further, that the 
tinnitus was not pathological and also not as likely as not 
related to the Veteran's military service. 

During his period of service, puretone thresholds, in 
decibels, were as follows:

September 1974:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10

10
LEFT
15
10
5

10

September 1975:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
15
15
LEFT
25
25
15
10
10

June 1976:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
5
0
25
LEFT
15
15
5
10
15

October 1981:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
25
30
35
LEFT
25
15
15
25
25

The October 1981 service treatment record included a notation 
of bilateral high frequency hearing loss that was not 
considered disqualifying.

Apparently, based on the fact that the Veteran's left ear did 
not "meet service criteria," in conjunction with the fact 
that the Veteran "waited over 20 years to file a claim," 
the examiner stated that it was not as likely as not that 
left ear hearing loss and tinnitus resulted from in-service 
acoustic trauma.  In so doing, the examiner did not provide 
an explanation as to the significance of the apparent 
decrease in hearing acuity in the left ear during service as 
well as the 1981 notation of bilateral high frequency hearing 
loss.  Indeed, the United States Court of Appeals for 
Veterans Claims (Court) has held that "the threshold for 
normal hearing is from 0 to 20 dB [decibels], and higher 
threshold levels indicate some degree of hearing loss."  See 
Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (Court also 
held that, even though disabling hearing loss may not be 
demonstrated at separation, a veteran may nevertheless 
establish service connection for a current hearing loss 
disability by submitting evidence that the current disability 
is related to service); see also 38 C.F.R. § 3.385 (2009) 
(for the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent).

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  See 38 C.F.R. § 3.159(c)(4)(i) (2009).  As 
such, the Veteran's claims must be remanded for an additional 
VA opinion, to include a complete review of the claims file 
and a rationale for any opinion expressed.

Accordingly, the case is REMANDED for the following action:

1.  The AMC should obtain a supplemental VA 
audiological opinion to determine the 
etiology of the Veteran's currently-
diagnosed tinnitus and left ear hearing 
loss.  Following a review of the claims 
folder, the examiner should address the 
following:

A) Is it at least as likely as not 
that left ear hearing loss 
originated during active service, 
is otherwise related to active 
service.  

B) Is it at least as likely as not 
that tinnitus originated during 
active service, is otherwise 
related to active service.  

The claims file must be made available to 
the examiner and the examiner should 
indicate in his/her report whether or not 
the claims file was reviewed.  The 
examiner should specifically note a 
review of the Veteran's service treatment 
records and audiograms including an 
October 1981 service treatment record 
that includes a notation of bilateral 
high frequency hearing loss and comment 
on the significance of such.  A rationale 
for any opinion expressed should be 
provided.  

Note: The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.

2.  After completing the above actions and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraph 
above, the claims should be readjudicated.  
If any claim remains denied, a supplemental 
statement of the case should be provided to 
the Veteran and his representative.  After 
the Veteran has had an adequate opportunity 
to respond, the appeal should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


